NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
MCKESSON TECHNOLOGIES INC. (f0rmerly
McKeSs0n Inf0rmati0n S0lutions, LLC),
Plaintiff-Appellan,t,
V. `
EPIC SYSTEMS CORPORATION,
Defendcm,t-Appellee,
2010-1291
Appea1 from the United States District C0urt for the
Northern District of Georgia in case no. 06-CV-2965, Chief
Judge Jack T. Carnp.
ON MOTION
ORDER
McKess0n I11formation So1utions LLC moves without
opposition for McKesson Technol0gies Inc. to be substi-
tuted for McKesson Inf0rmat;io11 S01utions LLC and to
reform the caption
Accordingly,
I'r ls ORDERED TH_AT:

MCKESSON TECH V. EPIC SYSTEMS
The motion to substitute and reform the caption
granted to the extent that the revised official caption
reflected aboVe.
JUl_ 0 9 2010
cc: Pau1D. Clement, Esq.
Wi1Iiam H. Boice, Esq.
S
Date
FoR THE CoUR'r
lsi J an HorbaIy
J an H0rbaly
C1erk
l D
u.s. c0uR1E0lFEPPEALs FOR
me l=rnERAL macon
JUL 09 2010
lAN HORBAL\'
CLERK